William W. Portee, J.,
dissenting :
On February 4,1897, the city of Philadelphia filed a petition setting forth that the councils had directed and that the public exigencies required the immediate opening of Franklin street to the full width, and praying for a rule upon abutting owners to show cause why, upon bond being entered, the said street should not be immediately opened*. On January 8, preceding, noticé was served on the claimant that at the expiration of three months from the date of the notice, the street would be opened for public use over the ground owned by him. On February 6,1897, the prayer of the above petitioner was granted and an order made that upon the entering of bond the director of public works was u authorized and directed to immediately open said street.” On February 18, 1897, the petition of the appellant for a jury of view was presented and a jury appointed. On March 8,1897, the bond of the city was filed. On September 20,1897, notice was served on the claimant to remove “ obstruction south side of Franklin St. bet. Germantown Avenue and Emlyn St. (house) as required by law.”
On December 13, 1897, a petition was presented by the city of Philadelphia, setting forth, inter alia, that the councils had repealed the ordinance as to the opening of the said street and praying that the petitioner be permitted to withdraw from the condemnation proceedings, and that the appointment of the jury be set aside. To this, answer was made by the claimant. On December 24, 1897, the petition of the city was refused.
On May 24, 1898, the report of the jury was filed, awarding the claimant and others damages for the taking of their land. Exceptions were filed by the city. On February 4, 1899, certain of the exceptions were sustained and the report was referred back to the jury “ to ascertain and report what damages, if any, have been suffered by the claimants, or any of them, by reason of the city’s proceedings and their abandonment.” On August 11, 1899, a second report of the jury was filed awarding damages on the basis of the decree of February 4,1899. On August 12, 1899, exceptions were filed. These were dismissed and the report of the jury confirmed on September 21, 1899. No opinion was filed by the court at the time of the making of any of thó orders aforesaid. This presents an unusual condition of the record. The prayer of the petition for *416leave to withdraw was, as we have seen, refused. The order of the court directing the director of public works to immediately open the street was never vacated. The city has, therefore, never been permitted to withdraw from or abandon the proceedings, unless such permission may be inferred from the decree of February 4, 1899, which does not in terms permit an abandonment.
The exceptions then sustained raised the question, whether the claimants were entitled to a recovery on the basis of a taking of the land by the city. This question could arise only in the case of an abandonment of the proceedings. But permission to abandon or withdraw had been already refused. It can scarcely be contended that the mere passage of a repealing ordinance perforce worked an abandonment or discontinuance of pending legal proceedings, in the absence of consent by the opposing litigants and in the face of a judicial order refusing the leave to discontinue. The proceedings have not, as appears by the record, been withdrawn from or discontinued by the city.
There is a more important question involved in this case. Had the city the right to withdraw from, abandon or discontinue the proceedings ? Had there been a final confirmation, the right to withdraw would certainly have been gone: Funk v. Waynesboro School District, 18 W. N. C. 447; In re Sedgeley Avenue, 88 Pa. 509. It is equally certain- that had the city taken actual physical possession and opened the street pending the proceedings, the right to withdraw would have been gone: Wood v. The Hospital, 146 Pa. 159. The contention of the city is that its right to discontinue or withdraw from the pending proceedings continued to the final confirmation of the report of the jury, or until there had been an actual opening of the street over the claimant’s properties.
The appellant replies, (a) that the character of the proceedings is such as to vest in the city a right to immediate entry, which is equivalent to an actual taking. The burden of this contention is laid on the fact that a bond was filed at the inception of the proceedings, securing the payment of damages for the taking. Where railroad corporations exercise the right of eminent domain in the taking of the land, the filing of the bond, after a formal location of the road, has- heen held to divest the title of the owner of the land, although there-may *417have been no physical entry or actual occupation. In Fisher v. R. R. Co., 175 Pa. 554, this language is used: “ The effect of the proceedings deliberately instituted by one of the defendants, including the approval and filing of the bond, appointment óf viewers, etc., was to divest plaintiff’s right to the possession of the land taken, and remit him to his claim for compensation, under the constitution, secured by the bond,” etc. See also Beale v. Penna. R. Co., 86 Pa. 509, Davis v. R. R. Co., 114 Pa. 308, Williamsport, etc., R. R. Co. v. R. R. Co., 141 Pa. 407 and Hagner v. R. R. Co., 154 Pa. 475.
There is a marked similarity between the taking by a railroad, under statutory provision, and the taking by the municipality in this case. Some of the cases and text books suggest that greater latitude should be extended to the municipality, in respect to the effect to be given to its action in bringing proceedings to take land : Funk v. Waynesboro School District, supra. Even conceding this, it by no means follows that the effect to be given to the filing of a bond in the case of railroad corporations should differ from that given to a bond filed in similar proceedings for a similar purpose in the case of a municipal corporation. The object in both is to entitle the corporation to immediate entry upon the 'land. If the act of filing the bond works a divestiture of title in one ease, why not in the other ? The city answers that the security given to the property owner is not changed by the filing of the bond. But if the bond adds nothing to the security, what purpose is there in the requisition or entry of it, save to entitle the city to immediate possession and to substitute the written obligation for the land taken.
It is to be noticed that the act of April 21, 1855, does not make the filing of a bond obligatory when proceedings are commenced. It must be filed, or the damages paid, before actual entry. The filing of the bond here was, therefore, voluntary, and vested in the city the right to immediate possession. The filing of the bond in effect converted the act of the city from a prospective taking into a contractual written obligation to pay for the land taken. I can discover no sound reason why the bond in this' case should not operate in the same manner as in the case of a bond given by a railroad company to secure a right of immediate occupancy, its purpose being recited to be *418“ that the said street might be immediately thrown open for public use,” and the course of the city being consistent with no other construction. This construction is strengthened in the present case by the course taken by the city in procuring an order of court to the director of public works to immediately open the street, in giving notice to the owner of the land to remove his house, and in advertising for bids for the demolition of the houses. Under the act of April 21, 1855, the city of Philadelphia is liable for damages which the owner of the land may sustain by reason of the opening of streets where, in accordance with the provisions of the act, an ordinance has been passed and notice given, alth ough there has been no actual opening of the street: Philadelphia v. Dickson, 38 Pa. 247; Philadelphia v. Dyer, 41 Pa. 463. This right of recovery in the absence of a physical entry and opening would seem only to be justifiable on the ground that the proceedings themselves operate as a taking. In Funk v. Waynesboro School District, supra, the proceeding was for the taking of land for school purposes, under the act of April 9,1867. In that case it was held that the petitioners might withdraw from the proceedings at any time before final confirmation of the report of the viewers, and in the course of the opinion by Mr. Justice Gordon it is said, that in road cases, “ until the court of quarter sessions finally confirms the report of the viewers, the proceedings may be set aside or abandoned.” In the case cited, the proceeding was not that taken in the case at bar, which was commenced by notice to immediately remove, pursued by the filing of a petition, the entry of a bond, an order directing the municipal officer to enter into possession, and the practical eviction of the owner’s tenants. Mr. Justice Gordon quotes with approval from Dillon on Municipal Corporations, sec. 608. In the present case, the same text book, together with Elliott on Streets and Roads, 209, is cited to us. The doctrine laid down by these learned authors is thus stated by Mr. Justice Mitchell, in Myers v. South Bethlehem, 149 Pá. 85: “ All that J*udge Dillon says is that the municipal corporations may at any time before taking possession under complete proceedings, or before the final confirmation, recede from or discontinue the proceedings they have instituted, and Elliott similarly says that the corporation may discontinue the proceedings before final judg*419ment.” The authorities by which the doctrine is supported are founded mainly on the language of statutes, and that the doctrine is applicable to all cases in Pennsylvania, is by no means asserted or conceded in Myers v. South Bethlehem, supra.
The appellant contends further (5) that prior to confirmation there was a disturbance of the owner’s possession, which deprived the city of any right she may have had to discontinue. The order requiring the director of public works to enter upon the lands of the claimant was not obeyed, nor did the owner of the land proceed, under the notice given him, to demolish the houses, nor did the city actually make a contract for their demolition. The action of the city, however, resulted in driving the tenants from the properties. It prevented the owner from making any contract for the permanent occupation of the property. The effect of it was to deprive him of all beneficial use of the property. While he was not deprived of the right of possession, pending the proceedings, his actual possession was disturbed to an extent which was not susceptible of adequate compensation by an allowance of temporary loss of rent. While the ordinance of repeal revoked the instruction to immediately open the street, the board of surveyors refused to modify the plan as adopted by them. The confirmation of the plan by the board of surveyors was notice to the ■property owner that at some future time his land could be taken. “In the mean time, he cannot sell it to advantage, and if he improve it, he does so at his own risk, for he cannot recover compensation for the subsequent loss of his improvements. There is, therefore, an inchoate taking of his property. For many purposes he is deprived of the use of it: ” Sedgeley Avenue, 88 Pa. 509. In this aspect of the case, the city may at any time renew the proceedings and thus be permitted to experiment, until she shall obtain an award for an amount considered by the city as proper damages for the opening of the street, or payable at a time financially more convenient. In this connection, it is to be remembered that the original petition presented in this case, pursuant to the ordinance originally passed, set forth that “ the public exigencies required the immediate opening of the street,” and this without reference to the cost of the opening, and that it is upon this petition, unamended, that the award has been made under the direction of *420'the court, not on the. basis of a taking, but for loss suffered by reason of the institution of the proceedings.
I am of opinion that the city should not have been permitted to withdraw from the proceedings instituted by herself either when the petition for leave was presented, or on the coining in of the first report of the jury of view. The failure of the city’s officer to make a technical and physical entry on the land, pursuant to the order of the court, does not defeat the claimant’s right to damages as for a taking in this proceeding, where the entry of a bond has been accompanied by a notice to remove the houses, by the ousting of the owner’s tenants, and a consequent disturbance of his possession.
I would reverse the decree of the court below and confirm the award of the jury made to the claimant in the first report and reaffirmed as to amount in the second report.